Title: To Thomas Jefferson from Thomas Moore, 22 August 1806
From: Moore, Thomas
To: Jefferson, Thomas


                        
                            Esteemed Friend
                            
                            George Town 8th. mo 22nd. 1806
                        
                        I expect to set out in a few days to meet the other Commissioners of the Ohio Road.—While John Mason
                            was in office he acted as treasurer to the Commissioners, & with the consent of the Secretary of the Treasury drew
                            therefrom $500. on account of the Road. The chief Clerk to the Secretary this day informs me that agreeably to the Law, no
                            other person than the President can draw for that purpose. If this is also thy opinion, I will thank thee to place such a
                            sum as thou may think proper in the hands of William Whan Cashr. of the Bank of Columbia, on whom we may draw as occasion
                            may require. And in order to enable thee to judge of the requisite sum for this year, I will take the liberty to state, that
                            the daily Fees of the surveyor and his company amounts to about $9. If the Autumn & beginning of Winter should prove
                            favorable they will probably make 180 days. which is $1620. The Commissioners will at least wish to draw the amount of
                            their expenses, (say) $6. per day, probably for 100 days, amounting in
                            the whole to $2220. out of which $500 has been paid. The balance deposited as aforesaid, will I think enable us to
                            prosecute the business until near the end of the year if it should not be sooner accomplished; (and I am very doubtful it
                            will not,) An if it should be thought more eligible for the President to give permission for such member of the
                            Commissioners as may be appointed their Treasurer, to draw immediately on the Treasury from time to time as the business
                            may require, I have no doubt but it will be equally as agreeable to them.—whatever mode is adopted for our accommodation,
                            it will be right for us to be made acquainted with as early as convenient by Letter directed to Cumberland.
                        I have sometimes thought that meteorological observations made on, & about the Allegheny Mountains,
                            compared with those of the same time made nearer the Atlantic, might lead to an illustration of some of the Phenomena of
                            our Climate, which at present are but imperfectly understood; particularly the sudden transitions of heat & Cold & the
                            variableness of our Winds; in the production of which I have no doubt but those elevated Ridges have considerable
                                agency. I have therefore concluded to take a small Thermometer
                            with me, & to note in my diary the temperature of the Air each morning before we set out & in the evening after we
                            quit business, and the course of the wind; also, the precise time of day when any remarkable change takes place,
                            particularly the beginning & ending of an easterly Storm & the wind that immediately succeeds.—If thou should be of
                            the opinion that either usefulness or amusement may grow out of it, & will engage a suitable person somewhere near the
                            tide to undertake a similar course of observations, I will also try to have it done at Cumberland or somewhere near the
                            foot of the mountain on this side.
                        I am really sorry I have to inform thee that the completing of prior engagements in this place, and the
                            arranging of my own domestic concerns for an absence of several months, has not left me sufficient time to complete the
                            calculations thou wished me to make relative to the Canal, though I have paid some attention to the subject—
                  I am with
                            great respect thy friend
                        
                            Thos. Moore
                            
                        
                    